DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 10/21/2021. Claim 1 has been amended. Therefore, Claims 1 and 6-8 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “displaying, by the one or more processors, a temporal visualization of the the message data”.  The underlined is repeated twice in the claim limitation which is a minor typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew (2016/0171764) in view of Chiu (2017/0228445) in further view of Morris (2018/0356964).


With respect to claim 1, Chew discloses 
a method (abstract: discloses rendering a visualization of a data set) comprising: 
retrieving, by one or more processors, message data associated with a user (¶ 0019, 0049, 0086: discloses identifying and retrieving a data set that is related to a query from a client computing device.); 

generating, by the one or more processors, the spatial visualization, including a respective size and a respective location for the one or more user interface elements (¶ 0023-0024, 0038, 0051-0053, 0089-0090, 0095: discloses rendering of visualizations that summarize multiple aspects of data sets through sizing and spatial positioning of geometric shapes.)
Chew does not explicitly disclose the following limitations. 
However, Chiu which pertinent in art to Chew is related to a method of presenting an interactive visualization of collaboration data. (Fig. 7, ¶ 0001, 0105)
determining, by the one or more processors, one or more relevance scores corresponding to the user regarding the one or more topics (¶ 0115-0116: discloses a person-topic similarity score that indicates similarity of a respective person to a respective topic.);
displaying, by the one or more processors, a temporal visualization of the the message data (¶ 0112: discloses an interactive visualization is initially displayed for a default time period that is based on publication dates for documents associated with the subsets of persons and is selected to include all available documents.); 
identifying, by the one or more processors, input to initiate display of a spatial visualization of one or more user interface elements corresponding to the one or more 
responsive to identifying the input to initiate display of the spatial visualization (¶ 0114, 0124: discloses in response to receiving the user selection…in response to receiving the new request), 
displaying, by the one or more processors, the spatial visualization of the one or more user interface elements corresponding to the one or more topics  (¶ 0124: discloses display the interactive visualization for the new time period);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the methods of Chew, to include the features of determining, by the one or more processors, one or more relevance scores corresponding to the user regarding the one or more topics, displaying, by the one or more processors, a temporal visualization of the the message data, identifying, by the one or more processors, input to initiate display of a spatial visualization of one or more user interface elements corresponding to the one or more topics, responsive to identifying the input to initiate display of the spatial visualization, displaying, by the one or more processors, the spatial visualization of the one or more user interface elements corresponding to the one or more topics, as disclosed by Chiu to achieve the claimed invention.  As disclosed by Chiu, the motivation for the combination would have been for presenting topic centric visualizations of collaboration data with the benefit of enabling a 
The combination of Chew and Chiu does not explicitly disclose the following limitations.  However, Morris which is pertinent in art to the claimed invention is related to outputting visual or tactile data for presentation via an output device. (¶ 0103)
identifying, by the one or more processors, a location of the touch input gesture (¶ 0103, 0256-0257: discloses at block 104, the circuitry may operate in detecting an indication to change the subspace.  For example, a user may identify a location via touch.); 
wherein (i) the one or more user interface elements are rendered at one or more distances from the location of the touch input gesture (¶ 0106: discloses moving a subspace may include an interaction between a user and a user interface element that represents the subspace. A subspace may be changed based on the identified location.) and (ii) the one or more distances from the location of the touch input gesture being proportional to the relevance scores of the one or more user interface elements (¶ 0257: discloses an interaction which is  represented in the prior art as a gesture may identify a distance or location to move multiple user interface element.  In response multiple user interface elements may be moved while maintaining their relative positions or their relative sizes and may be relocated with respect to one another.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the systems of Chew and Chiu to include the features of identifying, by the one or more processors, a location of the 

With respect to claim 8, the combination of Chew, Chiu, and Morris discloses the method of claim 1, wherein determining the one or more relevance scores corresponding to the user  (¶ 0115-0116: Chiu discloses assigning similarity scores is performed by the server of the system) is based, at least in part, on one or more of the following: (i) one or more preferences of the user (¶ 0115-0116: Chiu discloses a person-topic similarity score…indicates similarity of a respective person to a respective topic.); (ii) a participation level of the one or more topics (¶ 0123: Chiu discloses a burst activity indication is a topic having more than a threshold amount of associated persons for a particular time period); and (iii) a collaboration score between the user and participants of the one or more topics. (¶ 0115-0116: Chiu discloses a person-person similarity score…indicates a respective person of the related persons to a different related person during the specified time period)

5.	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Chiu in view of Morris in further view of Yang (2017/0235739).

With respect to claim 6, the combination of Chew, Chiu, and Morris does not explicitly disclose the method of claim 1, the method further comprising:
However, Yang which is pertinent in art to claimed invention is related to visually mapping conversational history. (¶ 0004)
 identifying, by the one or more processors, a user interaction with a topic of the one or more displayed topics (¶ 0028, 0047, 0049: discloses client application may detect a UI gesture including a tap or double tap.  The UI gesture to perform may involve a request to display topic detail popup window.); and 
displaying, by the one or more processors, one or more messages of the message data corresponding to the topic. (¶ 0028, 0047, 0049: discloses regenerating the visual representation of the conversation’s in the topic detail popup window)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chew, Chiu, and Morris, to include identifying, by the one or more processors, a user interaction with a topic of the one or more displayed topics and displaying, by the one or more processors, one or more messages of the message data corresponding to the topic, as disclosed by Yang to achieve the claimed invention.  As disclosed in Yang, the motivation for the combination would have been to provide chat participants with an 

With respect to claim 7, the combination of Chew, Chiu, and Morris does not explicitly disclose the method of claim 1, the method further comprising: 
However, Yang discloses:
identifying, by the one or more processors, a user interaction with a topic of the one or more displayed topics  (¶ 0028, 0047, 0048: discloses client application may detect a UI gesture including a tap or double tap.); and 
removing, by the one or more processors, one or more messages of the message data corresponding to the topic. (¶ 0028, 0047, 0048: discloses the UI gesture may involve a change to a timeline period setting and may regenerate the visual representation of the conversation’s in accordance with the new scope to present the conversations in a new scale.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chew, Chiu, and Morris to include identifying, by the one or more processors, a user interaction with a topic of the one or more displayed topics and removing, by the one or more processors, one or more messages of the message data corresponding to the topic, as disclosed by Yang to achieve the claimed invention.  As disclosed in Yang, the motivation for the combination would have been to allow chat participants to change the visual representation of the conversations in accordance with a new scope. (¶ 0048)

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 

Applicant argues “In the above figure, more relevant topics (i.e., Topic C versus less relevant Topic B) are displayed at a closer distance to user interaction 322 that initiates this view (i.e., distance 324a for Topic C is shorter than distance 324b from user interaction 322). As such, claim 1 displays topics not only based on relevance, as in Chiu, but also based on the location of interaction that a user provided to initiate the display of such visualizations. The Applied Art is silent regarding any teaching or suggestion of moving or otherwise placing relevant topics in proximity to the user interaction which initiates initiates the "spatial visualization" of claim 1. 
While Lovit provides many alterations to UI elements, Lovitt is silent regarding any 
teaching of displaying UI elements "at a distance from the location of the touch input gesture" that is "proportional to the relevance score" as in claim 1. In fact, Applicant cannot find any portion Lovitt that adjusts UI elements based on the "location of the touch input gesture", Lovitt only teaches tracking what has been interacted with not where the interaction occurred, as in claim 1. Looking to Figures 3 and 5, Lovitt clearly shows changing the size or location, but none of these alterations to the UI elements take into account the location of a touch input gesture, as in claims 1, let alone rendering topics UI elements at a distance proportional to the relevance score for the topic as in claims 1. For at least this reason, claim 1 is patentable over the Applied Art. 
Based on the above, the Applied Art, whether taken alone or in combination, does not 
teach or suggest each feature of claim 1. Therefore claim 1 are in a condition for allowance over the Applied Art. Claims 6-8 ultimately depend allowable claim 1. Therefore, claims 6-8 are also allowable based on said dependency to allowable claim 1, as well as the additional features claims 6-8 recite. Based on the above Applicants respectfully request that the rejection of claims 1 and 6-8 under 35 U.S.C. §103 be withdrawn.”

Applicant’s amendments and arguments with respect to claim 1 have been considered but are moot because the remarks do not address the combination of references in the present rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
	/LYNDA JASMIN/                                       Supervisory Patent Examiner, Art Unit 3629